          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

CHARLES GREEN
ADC #113257                                            PETITIONER

v.                     No. 5:18-cv-211-DPM

WENDY KELLEY, Director, ADC                          RESPONDENT

                            JUDGMENT
     Green's petition is dismissed with prejudice.



                                D .P. Marshall Jr.
                                United States District Judge
